Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the parties hereto, subject to the approval of the court, that the merchandise covered by the reap-praisement enumerated above consists of bottles similar in all material respects to the merchandise the subject of United States v. Guerlain, Inc., decided in C. A. D. 146.
It is further stipulated and agreed that the said merchandise was appraised upon the cost of production under Sec. 402 (f) of the Tariff Act of 1930.
It is further stipulated and agreed that the issue with respect to said merchandise covered by the reappraisement enumerated above is the same as the issue involved in the case of United States v. Guerlain, Inc., supra.
It is further stipulated and agreed that as to those items where the importer added- on entry under duress to meet previous adyances made by the appraiser in similar cases, the appraised value of the merchandise here involved, less the addition made by the importer on entry under duress to meet the advances of the appraiser in similar cases, is equal to the cost of. materials, fabrication, manipulation or other process employed in manufacturing or producing such merchandise, plus the usual general expenses, plus the cost of all containers, coverings and other costs, charges and expenses incident to placing the merchandise in packed condition ready for shipment to the United States and plus an addition for profit equal to the profit which ordinarily is added to the cost of merchandise of the same character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind.
The reappraisement is waived as to all merchandise except bottles.
It is further affirmed by the undersigned John D. Rode, member of the firm of Puekhafer, Rode & Rode, counsel for the plaintiff, that the reappraisement covered by this stipulation has been examined, and he certifies that said reap-praisement has been duly signed and filed within the statutory time.
The reappraisement is submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that as to the bottles wherein the importer added on entry under duress to meet previous advances made by the appraiser in similar cases such value is the appraised value, less the addition *595made by the importer on entry under duress to meet the advances of the appraiser in similar cases.
The appeal having been waived insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed. Judgment will be rendered accordingly.